DETAILED ACTION
Specification
	Examiner suggests applicants to update the status of the parent US patent application No. 16/707,839 under “RELATED APPLICATIONS” on page 1 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitation of “the venous blood line connector” on line 1 lacks a positive antecedent basis.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 24-29 and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,782,508 (Bartholomew) in view of US Patent No. 6,213,996 to Jepson et al. (hereinafter “Jepson”). 
Regarding claim 24, Bartholomew discloses a connector capable of connecting a blood circuit of a hemodialysis unit (col. 5, lines 35-46, Fig. 1, connector assembly 10), comprising:
a tube connection end and a patient access connection end (cols. 8-9, lines 66-14,  11, connection assembly 174 and annular surface 216);
the tube connection end being arranged to sealingly engage with a blood circuit tube (cols. 8-9, lines 66-14, Fig. 11, tubular conduit 174);
the patient access connection end including:
a member having a connecting portion (col. 9, lines 28-45, Fig. 11, annular surface 216);
arranged to engage with a patient access to establish a fluid tight connection with the patient access (col. 9, lines 28-45, Fig. 11, annular surface 216 connecting to housing 180); and
a pair of locking arms extending rearwardly from the member toward the tube connection end (col. 9, lines 14-27, Fig. 11, opposing annular leg members 202, 204);
the locking arms each having a finger portion and a barbed portion (col. 9, lines 14-27, Fig. 11, radially extending tabs 208, 212 and converging jaws 210, 214);
the locking arms being arranged to engage with a mating connector on the hemodialysis unit at the barbed portions to lock the patient access connection end in sealing engagement with the mating connector  (col. 9, lines 28-45, connection between retainer element 176 and housing 180 by annular leg members 202, 204);
so that a surface of the patient access connection end forms a seal with the mating connector to establish a fluid tight connection with the mating connector (col. 9, lines 14-27, elastomeric rings 194, 196 sealing connection); and 
being arranged so that the barbed portions disengage from the mating connector when the finger portions are urged toward each other (col. 9, lines 40-45, compressing tab ends 208, 212 to remove retainer element 176).
Bartholomew discloses the invention as substantially claimed, but lacks internally and externally threaded portions and finger depressions. Instead, Bartholomew discloses a smooth annular surface 216 and substantially smooth tab ends 208, 212. 
Jepson discloses a connector (col. 1, lines 15-20, col. 7, lines 3-8, Figs. 2A, 2B, injection site 34 and venous catheter 36; also col. 10, lines 20-26, coupling system 151), comprising:
a frustoconical member (col. 10, lines 27-31, Figs. 12, 13, cannula 157);
having an internally threaded portion (col. 10, lines 27-34, Figs. 12, 13, threads 165);
arranged to engage with an externally threaded patient access (col. 10, lines 32-34, Figs. 12, 13, threads 153); and
a pair of locking arms extending rearwardly from the frustoconical member (col. 9, lines 10-15, embodiment of Figs. 5A, 5B, deflecting members 102a, 100b extending both forward and rearwardly);
the locking arms each having a finger depression portion arranged to engage with a mating connector at the barbed portions to lock the patient access connection end in sealing engagement with the mating connector (Figs. 5A, 5B, members 102a, 100b having curved or barbed element 100c and finger depressions towards rightmost end).
Jepson locks members together with a combination of locking jaws and threaded portions. Additionally, Jepson enhances the friction between a user’s fingers and a finger grip portion when actuating a release mechanism. One would have been motivated to modify Bartholomew with the threaded portions and finger depressions of Jepson since Bartholomew calls for a rotating connector (col. 1, lines 25-32, swivel able connector); and applying pressure to tab ends 208, 212 when uncoupling retainer element 176 (col. 9, lines 41-45). That is, adding threads on internal and external surfaces of annular surface 216 will lock the members together and prevent them from detaching. 
Regarding claims 25 and 27, see a central tube extending from a center of the member beyond a distal end of the member (cols. 8-9, lines 66-14, Fig. 11, tubular conduit 174).
Regarding claim 28, see an external surface of the member having a smooth frustoconical shape (Fig. 11, annular surface 216 having smooth frustoconical shape).
Regarding claim 29, see an external surface of the member arranged to establish the seal when pressed against a suitable seat of the mating connector Fig. 11, seal between annular surface 216 and surfaces within housing 180); 
Regarding claim 33, see finger portions of each of the locking arms located rearwardly of the barbed portion (Fig. 11, annular leg members 202, 204 located rearwardly of converging jaws 210, 214). 
Regarding claim 34, see barbed portions on each of the locking arms extending outwardly away from the locking arm (Fig. 11, converging jaws 210, 214 extending outwardly away from annular leg members 202, 204);
Regarding claim 35, see ends of the locking arms nearest the member attached to a flange located rearwardly of the member (Fig. 11, annular leg members 292, 204 joined at base of  annular surface 216).
Bartholomew discloses the invention as substantially claimed, but lacks a screw-type connector and threaded portions. Instead, annular surface 216 lacks threading. Examiner cites Jepson as teaching a screw-type connector having threaded internal and external portions. See discussion of claim 24 above regarding rationale and motivation to modify Bartholomew in view of Jepson. 

Regarding claim 26, Bartholomew discloses the invention as substantially claimed, but lacks a luer connector. 
Jepson discloses an internally threaded portion and central tube arranged to mate with a female luer-type patient access connector (Figs. 12, 13, cannula 157 having tapered shape and therefore capable of mating with female luer-type patient access connector). Here, Jepson connects elements together with a widely available connector that prevents undesired removal and provides a tight seal. Therefore, it would have been obvious to modify Bartholomew with the luer connector of Jepson in order to connect these elements securely. 

Claims 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,782,508 (Bartholomew) in view of US Patent No. 6,213,996 to Jepson et al. (hereinafter “Jepson”) as applied to claim 24 above and further in view of US Patent No. 4,096,859 to Agarwal et al. (hereinafter “Agarwal”). 
Regarding claims 30-32, Bartholomew and Jepson disclose the invention as substantially claimed, but do not connect to a pump cassette mounted to an organizing tray of a blood circuit assembly. Also, Bartholomew and Jepson do not list hemodialysis or blood transportation as a specific application. Instead, Bartholomew and Jepson list general applications. 
Agarwal discloses an apparatus for peritoneal dialysis (col. 1, lines 1-6, col. 3, lines 34-40, Fig. 1 , apparatus 10), comprising:
an outlet blood line connector having a tube connection end fluidly connected to an outlet blood line of the blood circuit assembly (col. 3, lines 41-54, Fig. 1, first and second tubes 21, 22);
the outlet blood line being connected to an air trap (col. 3, lines 41-54, Fig. 1, drip chambers 26 and 32);
that is mounted to the organizing tray of the blood circuit assembly (col. 4, lines 30-34, 43-52, Fig. 1, valve means 50).
Agarwal applies a connector to a specific application, namely peritoneal dialysis. Additionally, Agarwal removes bubbles from internally delivered fluids, to prevent air embolism.
One would have been motivated to add an air trap as taught by Agarwal, since Jepson suggests an air trap in fluid combination with other components (col. 9, lines 36-46, Fig. 6, element near spike connector 112 depicting in-line chamber).  Additionally, organizing tubes with a tray or rack as taught by Agarwal maintains a plurality of connecting tubes to direct flows as needed to a patient. Therefore, it would have been obvious to modify the invention of Bartholomew and Jepson as discussed with the air trap and organizing tray of Agarwal in order to connect elements in a hemodialysis system which requires sterile connectors.

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,782,508 (Bartholomew) in view of US Patent No. 6,213,996 to Jepson et al. (hereinafter “Jepson”) as applied to claim 24 above and further in view of US Patent No. 6,423,053 (Lee). 
Regarding claim 36, Bartholomew discloses the invention as substantially claimed, including: 
a mating connector having a receiving hole that receives the patient access connection end of the connector (Fig. 11, housing 180 having enlarged diameter portion 184 for receiving converging jaws 210, 214); 
a seat that is sealingly engaged with a surface of the patient access connection end when the barbed portions are engaged with the hole (Fig. 11, annular surface 216 engaging elastomeric rings 194, 196);
Bartholomew discloses the invention as substantially claimed, but lacks a pair of holes. Instead, enlarged diameter portion 184 is formed as a single indentation or trough for jaws 210, 214. Also, Bartholomew does not seal to an external surface of a patient access connection but instead seals to an internal surface. Jepson discloses sealing between an external surface of a patient access connection and an internal surface of a patient connection end. See discussion of claim 24 above regarding rationale and motivation to modify Bartholomew in view of Jepson. 
Lee discloses connection devices for medical systems (col. 1, lines 9-13, col. 2, lines 58-60, Figs. 1, 2, assembly 1), comprising:
a tube connection end (cols. 2-3, lines 61-3, Figs. 1,2, male tube 3 having tube body 4); and
a patient access connection end (col. 3, lines 3-19, Figs. 1, 2, coupling end 8); 
a member having a connection portion arranged to engage with a patient access (col. 3, lines 3-19, Figs. 1, 2, first tapered section 9);
a pair of locking arms extending rearwardly from the member toward the tube connection end (col. 3, lines 3-19, Figs. 1, 2, arms 11);
the locking arms each having a finger portion and a barbed portion (col. 3, lines 3-19, Figs. 1, 2, arms 11 each having handle section 19 and angled section 15); 
the locking arms being arranged to engage with a mating connector on the hemodialysis unit at the barbed portions to lock the patient access connection end in sealing engagement with the mating connector (col. 3, lines 20-29, Figs. 1, 2, female tube 5 and female tube body 6);
a pair of holes that engage with barbed portions (col. 3, lines 30-44, Figs. 1, 2, hollow side wings 27).
Lee locks a connection and prevents it from turning when locked together. 
One would have been motivated to modify Bartholomew and Jepson with the holes of Lee in order to prevent removal with both a twisting and locking mechanism, since Bartholomew suggests a shape for housing that would prevent turning (col. 9, lines 6-14, especially line 8, hex shape for housing 108). In other words, a hexagonal shape of retainer 180 would prevent it from rotating when inserted into a matching cavity.  Therefore, it would have been obvious to modify Bartholomew and Lee as discussed with the pair of holes of Lee in order to lock connectors together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
11/30/22